Citation Nr: 0925945	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  03-29 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper extremities and the lower extremities, to 
include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his caregiver


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1943 to December 
1945 and from January 1947 to November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.  The Veteran's disagreement with this denial of 
service connection led to this appeal.

Previously, the Veteran had also perfected a claim for an 
increased rating for posttraumatic stress disorder (PTSD).  
The Veteran and his caregiver testified before the 
undersigned Veterans Law Judge in December 2005.  A copy of 
the transcript of this hearing has been associated with the 
claims file.

In February 2006, the Board decided the increased rating 
claim for PTSD on the merits.  This claim is no longer on 
appeal.  Regarding the claim for service connection for 
peripheral neuropathy, the Board remanded the issue in order 
to seek additional records from Walter Reed Army Hospital.  
The Board finds that Appeals Management Center (AMC) 
substantially satisfied the directive contained in the 
February 2006 Board remand, and the claim is ripe for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate this claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to this claim that he has not submitted to 
VA.

2.  Medical evidence of record documents diagnoses of 
peripheral neuropathy; there is no competent evidence that 
links a current diagnosis of peripheral neuropathy to service 
or an incident of service, to include exposure to ionizing 
radiation; peripheral neuropathy is not provided presumptive 
service connection on the basis of exposure to ionizing 
radiation.


CONCLUSION OF LAW

Service connection for peripheral neuropathy of the upper 
extremities and the lower extremities, to include as due to 
exposure to ionizing radiation, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
multiple notification letters during the pendency of this 
appeal.  These letters were issued in September 2002, April 
2003, and February 2004.  These notices fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  The Veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.

With respect to the Dingess requirements, while the letters 
noted above fail to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal, such failure is harmless because, as 
will be explained below in greater detail, the preponderance 
of the evidence is against the Veteran's claim.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the April 
2003 and February 2004 notification letters were issued after 
the March 2003 rating decision on appeal.  The AMC cured the 
timing defect by re-adjudication of the claim, as 
demonstrated by the May 2009 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and re-adjudicating the claim in 
the form of a statement of the case to cure any timing or 
notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  As the supplemental statement of the case 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a readjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II).  It is pertinent to note that 
neither the Veteran, nor his representative, have claimed 
that there is any prejudice as a result of the timing error 
or other putative defects as to the duty to notify.  See 
Shinseki v. Sanders, 129, S. Ct. 1696,  2009 WL 1045952 (U.S. 
2009).


The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, VA treatment records, and private 
medical records.  Pursuant to our remand, the AMC sought 
additional records from Walter Reed Hospital.  In a March 
2006 letter, the Veteran indicated that he was a patient at 
Walter Reed in the Fall of 1995; the Veteran has previously 
indicated in an Authorization and Consent form that he had 
been treated at Walter Reed from 1970 to present.  A review 
of the process to obtain records from Walter Reed shows that 
VA had taken all appropriate steps to obtain these records.  
Although cognizant that the Veteran was not informed by a 
notification letter that the treatment records were not 
obtained (see 38 C.F.R. § 3.159(e)), the AMC, in the May 2009 
supplemental statement of the case, documented the results of 
the efforts to obtain records from Walter Reed.  The contents 
of the May 2009 supplemental statement of the case would 
inform a reasonable person that the additional records were 
not obtained.  Moreover, in his correspondence discussing 
these records, the Veteran has not indicated that he has them 
or that he is aware of any alterative sources to obtain them.  
Given these circumstances, we find that a remand to further 
notify the Veteran that these records were not obtained would 
serve no useful purpose whatsoever over than to serve as a 
paradigm of procedural absurdity.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Veteran was provided with a February 2003 VA examination.  
In this examination the Veteran was noted to have radiation 
exposure and severe peripheral neuropathy in the lower 
extremities.  The examiner did not provide an opinion 
regarding etiology of the peripheral neuropathy and did not 
review the claims file.  Other medical evidence of record 
attributes the peripheral neuropathy to alcohol use and a B12 
deficiency.  There is no competent evidence that links that 
peripheral neuropathy to exposure to ionizing radiation.  
Under these facts, the Board finds that the February 2003 VA 
examination was sufficient in that it documented the 
Veteran's diagnosis.  As there is no competent evidence of an 
etiological nexus between the reported inservice ionizing 
radiation exposure and the development of peripheral 
neuropathy, no duty arises to provide an examination to 
address that averred nexus.  Thus, there is no duty to 
provide the Veteran with another VA examination or to obtain 
an additional VA opinion.  See 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran, and that 
adjudication on the merits poses no ascertainable risk of 
prejudice.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met. Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means:  onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are: (i) Leukemia (other 
than chronic lymphocytic leukemia); (ii) Cancer of the 
thyroid, (iii) Cancer of the breast; (iv) Cancer of the 
pharynx; (v) Cancer of the esophagus; (vi) Cancer of the 
stomach; (vii) Cancer of the small intestine; (viii) Cancer 
of the pancreas; (ix) Multiple myeloma; (x) Lymphomas (except 
Hodgkin's disease); (xi) Cancer of the bile ducts (xii) 
Cancer of the gall bladder; (xiii) Primary liver cancer 
(except if cirrhosis or hepatitis B is indicated); (xiv) 
Cancer of the salivary glands; (xv) Cancer of the urinary 
tract; (xvi) Bronchiolo-alveolar carcinoma; (xvii) Cancer of 
the bone; (xviii) Cancer of the brain; (xix) Cancer of the 
colon; (xx) Cancer of the lung; and (xxi) Cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under § 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation. 38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311. 
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. § 
3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease. 38 C.F.R. § 
3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service."  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994). 

Regarding direct (non-presumptive) service connection, 
service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran contends that he developed peripheral neuropathy 
due to exposure to ionizing radiation during service.  The 
Veteran served in the U.S. Navy during World War II and later 
served in the U.S. Air Force.  During his World War II 
service in the Navy, the Veteran has asserted that he went 
for a few days off of the ship to Nagasaki and Hiroshima.  
The Veteran has indicated that he went to Nagasaki and 
Hiroshima in August/October 1945.  Personnel records do not 
indicate that the Veteran was part of the occupying force.  
In a September 2002 letter, the Veteran described that he 
went to Nagasaki and Hiroshima as part of a "trip convoy."

The earliest post-service medical evidence indicative of 
peripheral neuropathy is dated in June 1993.  In this VA 
record, the Veteran is noted to have peripheral neuropathy 
versus subacute combined degeneration.  Later dated VA 
records confirm that the Veteran has peripheral neuropathy.  
Although some records note that the etiology of the 
disability was a question, later dated records attribute the 
disability to alcohol use and a B12 deficiency.  Although a 
July 2001 VA treatment record documents the Veteran's belief 
that peripheral neuropathy is due to radiation exposure, the 
clinician did not express any opinion in that regard.  

The Veteran underwent a neurological disorders VA examination 
in February 2003.  The examiner reported the Veteran's 
contention regarding radiation exposure.  The examiner 
documented that the Veteran reported that in the "last" 
[late] 1960s the nerves in his hands and legs seemed "to 
have gone dead."  A nerve conduction study revealed a 
vitamin deficiency, with the examiner noted was primarily 
vitamin B12.  The examiner found that the Veteran had 
radiation exposure.  Relevant diagnosis was "severe 
peripheral neuropathy in lower extremities."  The examiner 
did not provide any opinions regarding etiology.

Analysis

The Board finds that service connection for peripheral 
neuropathy of the upper extremities and the lower 
extremities, to include as due to ionizing radiation, is not 
warranted.  The Veteran has not indicated, and there is no 
other evidence, of peripheral neuropathy during service.  
Rather, the Veteran has contended, in essence, that the 
peripheral neuropathy developed after service due to exposure 
to ionizing radiation during service.  Thus, there is no 
evidence of continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b).  Further, in this regard, although the Veteran 
has indicated that the disability became manifest in the 
1960s, the first medical evidence of peripheral neuropathy is 
dated in June 1993, more than 28 years after separation from 
his second period of service.

As the Veteran contends that the disability is due to 
exposure to ionizing radiation, it is not necessary that the 
disability began during service.  Rather, service connection 
may be substantiated in any of the three ways outlined above.  
In this case, however, peripheral neuropathy is not among the 
disabilities listed in 38 C.F.R. § 3.309 that are provided 
presumptive service connection nor is the disease listed n 
38 C.F.R. § 3.311 as a radiogenic disease.  Further, Veteran 
has not cited or submitted competent scientific or medical 
evidence that the claimed condition is a radiogenic disease.  
See 38 C.F.R. § 3.311(b)(4).  The record is bereft of any 
medical evidence that links the Veteran's peripheral 
neuropathy to service in any manner whatsoever, including 
exposure to ionizing radiation.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Rather, the medical evidence 
documents that the disability has been attributed to alcohol 
use and a B12 deficiency.  

As service connection is not warranted on other grounds, the 
Board finds it unnecessary to further address the matter of 
exposure to ionizing radiation, including whether visitation 
to Nagasaki and Hiroshima constitutes participation in the 
occupation of those cities, as there is no evidence that the 
Veteran was at either location in performance of his official 
military duties.  See 38 C.F.R. § 3.309(d)(3)(vi).  That is, 
as service connection would not be warranted whether or not 
he is considered a radiation-exposed Veteran due to 
participation in a radiation-risk activity, such a 
determination is not required.

While the Veteran contends that he has peripheral neuropathy 
caused by radiation exposure,  The Veteran, however, he does 
not have the requisite medical training and credentials which 
would qualify him to render diagnoses or express an 
admissible medical opinion about causation.  Accordingly, his 
lay opinion is not competent medical evidence and so its 
probative value is nil.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for peripheral neuropathy must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for peripheral neuropathy of the upper 
extremities and the lower extremities, to include as due to 
ionizing radiation, is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


